BIJUR, J.
I concur for affirmance. The facts are sufficiently stated in the opinion of Mr. Justice SEABURY. Quite apart from the reasons set forth by him, I think that the collateral agreement, which provided for future leases of two years each, was not a violation of the covenant in the main lease against either assignment or underletting without the landlord’s consent. This covenant is set forth in full in the recitals of the collateral agreement, which must, therefore, in any event, be interpreted as containing an implied condition that it be subject to the covenants of the main lease, and in particular to the consent of the landlord therein provided for. Dolan v. Rodgers, 149 N. Y. 489, 44 N. E. 167.